Name: Commission Regulation (EEC) No 1492/90 of 31 May 1990 reducing the basic price and buying-in price for peaches, nectarines and lemons for the 1990/91 marketing year following the monetary realignment of 5 January 1990 and the overrun of the intervention threshold
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 1 . 6. 90 Official Journal of the European Communities No L 140/109 COMMISSION REGULATION (EEC) No 1492/90 of 31 May 1990 reducing the basic price and buying-in price for peaches, nectarines and lemons for the 1990/91 marketing year following the monetary realignment of 5 January 1990 and the overrun of the intervention threshold THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 193/90 (2), and in particular Article 16b (4) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 July 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 1889/87 (4), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (*) establishes the list of prices and amounts to which the coefficient 1,001712 is applied within the framework of the arrangements on the automatic dismantlement of negative monetary gaps ; whereas Article 3 of Regulation (EEC) No 784/90 provides that the resulting reduction for the prices and amounts fixed in ecus by the Council for the 1990/91 marketing year be specified and that the value of those reduced prices and amounts be fixed ; whereas the basic price and buying-in price for peaches, nectarines and lemons for the 1990/91 marketing year were fixed by Council Regulation (EEC) No 1 194/90 (6) ; Whereas Commission Regulation (EEC) No 1370/89 Q fixed the intervention thresholds for the 1989/90 market ­ ing year at 376 600 tonnes for peaches, 45 800 tonnes for nectarines and 158 300 tonnes for lemons ; Whereas Article 3 of Regulation (EEC) No 1122/89 of 27 April 1 989 laying down specific measures for the applica ­ tion of certain intervention thresholds in the fruit and vegetables sector for the 1989/90 marketing year (8) lays down that where, during the 1989/90 marketing year, the sum of the quantities of peaches, nectarines or lemons bought in Spain, on the one hand, and in the Community of Ten on the other, pursuant to Articles 15, 15a, 15b, 19 and 19a of Regulation (EEC) No 1035/72 "exceeds the sum of the intervention thresholds fixed for each product for all or part of that marketing year, the basic and buying-in prices fixed for that product for the 1990/91 marketing year are to be reduced in the case of peaches, nectarines and lemons by 1 % for every 22 700 tonnes, 2 900 tonnes and 11 000 tonnes respectively by which the intervention threshold is exceeded ; Whereas, pursuant to Article 2 (2) of Regulation (EEC) No 1370/89, the overrun in the intervention threshold fixed for lemons for the 1989/90 marketing year is to be assessed on the basis of quantities bought in between 1 March 1989 and 28 February 1990 ; Whereas, on the basis of information supplied by the Member States, the intervention measures taken by the Community with the exception of Portugal for the 1989/90 marketing year related to 515 141 tonnes for peaches, 82 473 tonnes for nectarines and 195 564 tonnes for lemons ; whereas the Commission therefore noted an overrun in the intervention thresholds fixed for that marketing year of 138 541 tonnes for peaches, 37 264 tonnes for nectarines and 37 925 tonnes for lemons ; Whereas consequently, the basic and buying-in prices for peaches, nectarines and lemons for the 1990/91 market ­ ing year, as fixed by Regulation (EEC) No 1194/90, must be reduced for peaches by 6 %, for nectarines by 12 % and for lemons by 3 % ; whereas these reductions must be added to those resulting from the monetary realign ­ ment of 5 January 1990 ; Whereas during the first phase Portugal is authorized to maintain, in the fruit and vegetable sectors, the regula ­ tions in force under the former national arrangements for the organization of its agricultural internal market, subject to the conditions provided for in Articles 262 to 265 of the Act of Accession ; whereas, therefore, the prices and the amounts fixed by this Regulation are valid only in the Community with the exception of Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, (') OJ No L 118, 20. 5 . 1972, p. 1 . (2) OJ No L 119, 11 . 5 . 1990, p. 43. 0 OJ No L 164, 24. 6 . 1985, p. 6. (4) OJ No L 182, 3 . 7. 1987, p. 1 . 0 OJ No L 83, 30 . 3 . 1990, p. 102. ( «) OJ No L 119, 11 . 5 . 1990, p. 46. 0 OJ No L 137, 20. 5 . 1989, p. 19 . ( ¢) OJ No L 118 , 29. 4. 1989, p. 23. No L 140/110 Official Journal of the European Communities 1 . 6 . 90 HAS ADOPTED THIS REGULATION ; 6,16% for peaches, 12,15 % for nectarines and 3,17% for lemons and shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 The basic and buying-in prices for peaches, nectarines and lemons for the 1990/91 marketing year, as fixed by Regulation (EEC) No 1194/90, shall be reduced by This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission 1 . 6 . 90 Official Journal of the European Communities No L 140/ 111 ANNEX BASIC AND BUYING-IN PRICES 1990/91 marketing year PEACHES For the period 1 June to 30 September 1990 (ECU/100 kg net) Basic price Buying ­in price EUR 10 Spain EUR 10 Spain June 42,69 40,62 23,71 22,56 July to September 40,30 38,47 22,58 21,55 These prices relate to peaches of the following varieties : Amsden, Cardinal, Charles Ingouf, Dixired, Jero ­ nimo, J. H. Hale , Merril Gemfree, Michelini, Red Haven, San Lorenzo, Springerest, quality class I , size 61 to 76 mm, put up in packages. NECTARINES For the period 1 June to 31 August 1990 (ECU/100 kg net) Basic price Buying ­in price EUR 10 Spain EUR 10 Spain June 52,34 52,34 25,12 25,12 July to September 47,96 47,96 23,02 23,02 These prices relate to nectarines of the following varieties : Armiking, Crimsongold, Early sun grand, Fantasia, Independence, May Grand, Nectared, Snow Queen and Stark red gold, quality class I, size 61 to 67 mm, put up in packages . LEMONS For the period 1 June 1990 to 31 May 1991 (ECU/100 kg net) Basic price Buying ­in price EUR 10 Spain EUR 10 Spain June 41,33 26,48 24,27 15,56 July 42,34 27,05 24,90 15,92 August 41,91 26,81 24,77 15,85 September 37,53 - 24,34 23,37 15,06 October 35,36 23,1 1 22,99 14,91 November 34,35 22,54 20,07 13,19 December 33,72 22,18 19,82 13,05 January 34,73 = 22,75 20,33 13,34 February 33,47 22,04 19,70 12,98 March 34,86 22,83 20,33 13,34 April 36,51 23,76 21,34 13,91 May 37,39 24,26 21,85 14,20 These prices relate to lemons of quality class I, size 53 to 62 mm, put up in packages.